Citation Nr: 0410987	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

Entitlement to an increased rating for tinea pedis and manum with 
onychomycosis, currently evaluated as 10 percent disabling.

Entitlement to an increased rating for a recurrent dislocation of 
the left shoulder with arthritis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from August 1951 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO).  That 
decision denied entitlement to increased disability ratings for 
service-connected skin and left shoulder disorders.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal has 
been obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, the 
evidence necessary to substantiate the claims, and what evidence 
was to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  Tinea pedis and manus with onychomycosis is not productive of 
constant exudation or itching, extensive lesions, or marked 
disfigurement and does not affect 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas.  Nor does it require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six weeks 
or more, but not constantly, during the past 12-month period.

3.  The veteran is right handed.

4.  The veteran is currently in receipt of the maximum disability 
rating available under the diagnostic criteria applicable to his 
left shoulder disability.

CONCLUSIONS OF LAW

1.  Tinea pedis and manus with onychomycosis is not more than 10 
percent disabling according to the schedular criteria.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7813 (2002 & 2003).

2.  Recurrent dislocation of the left shoulder with arthritis is 
not more than 30 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 11 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to assist 
the claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003)).  
These regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendment to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to these claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  Specifically, the RO has obtained 
records corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination to assess the severity of 
his disabilities.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to date with 
regard to these claims.

The VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed him 
of the need for such evidence in a February 2002 letter.  See 38 
U.S.C.A. § 5103A (West 2002).  This letter, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, as well 
as which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the benefits 
sought on appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.

In the present case, regarding the issues presently before the 
Board, a substantially complete application was received in 
December 2000.  Thereafter, in a rating decision dated in June 
2001 those issues were denied.  Only after the rating action was 
promulgated did the AOJ, in February 2002, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA and the need for the claimant to submit any 
evidence in his possession that pertains to the claims.  The 
veteran was also issued a statement of the case (SOC) in May 2002.  
This SOC documented the evidence used to evaluate the veteran's 
claims and supplied the veteran with the appropriate regulations 
regarding VA's duty to assist the veteran with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, the Secretary can 
properly cure a defect in the timing of the notice, it did leave 
open the possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-422.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the veteran to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, 353 F 3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter that under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse determination" as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421-22.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran in August 
2003.  The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and respond to VA 
notices.

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.

II.  Increased Rating for Tinea Pedis and Manum
With Onychomycosis

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a skin disorder.  An April 1955 
statement from a naval medical officer reported that the medical 
officer had treated the veteran for an infection of his hands.

A May 1955 rating decision granted service connection for tinea 
pedis and manum and assigned an initial disability rating of 10 
percent.  A December 1958 rating decision continued a disability 
rating of 10 percent for the veteran's service-connected skin 
disorder.  An August 1998 rating decision continued a 10 percent 
rating for the veteran's skin disorder.  A November 2000 Board 
decision denied an increased rating for the veteran's tinea pedis 
and manum with onychomycosis.  The veteran filed a claim with the 
RO for an increased rating in December 2000.

An April 2001 VA fee basis examination report indicated that the 
veteran reported that the symptoms of his skin disease included 
itching, pain, and rash, especially over the dorsal aspect of the 
feet, sometimes occurring on the hands and face, causing dry scalp 
and face.  The veteran also reported information about his 
medication regimen, which included use of miconazole nitrate, 
daily, hydrocortisone cream, as needed, and selenium sulfide 
shampoo daily.  Skin examination revealed the presence of 
onychomycosis in all toenails of the bilateral feet.  Otherwise, 
the examination did not reveal evidence of rash, excoriation, 
ulceration, or skin breakdown, and there was no reported 
indication of skin pathology involving any other region of the 
veteran's body.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.

The assignment of a particular Diagnostic Code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The Board notes that the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with skin 
disorders.  67 Fed. Reg. 49590-49599 (July 31, 2002).  Regulations 
which were revised include 38 C.F.R. § 4.118 Diagnostic Code 7806 
which contains the criteria under which the veteran's skin 
disorder has been rated.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the criteria in effect prior to August 30, 2002, 
dermatophytosis was to be rated as eczema in accordance with 38 
C.F.R. Part 4, Diagnostic Code 7806.  See 38 C.F.R. § 4.118 
(2002).  Under Diagnostic Code 7806, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface or 
small area warranted a noncompensable rating; eczema with 
exfoliation, exudation or itching, if involving an exposed surface 
or extensive area warranted a 10 percent evaluation; eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement warranted a 30 percent evaluation; and eczema with 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or which is exceptionally repugnant 
warranted a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

The revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, tinea 
capitis; of feet, tinea pedis; of beard area, tinea barbae; of 
nails, tinea unguium; of inguinal area (jock itch), tinea cruris) 
is to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2003).

Under the revised Diagnostic Code 7806, a 10 percent rating is 
warranted if at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period. A 30 percent rating is warranted if 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six weeks 
or more, but not constantly, during the past 12-month period. A 50 
percent rating is warranted if more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

After considering the pertinent evidence, the Board finds that the 
service-connected skin disorder is not shown to be productive of 
what could accurately be characterized as constant exudation or 
itching, extensive lesions, or marked disfigurement, such as would 
meet the schedular criteria for a 30 percent rating under 
Diagnostic Code 7806, as effective prior to August 30, 2002.  
Although the veteran reported itching pain and rash, any lesions 
that are apparent cannot be described as extensive as they affect 
only limited areas of the feet, specifically, the toenails.  No 
significant disfigurement is demonstrated.

As the condition is only clinically noted to affect the toenails, 
it does not affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas such as would be necessary to meet the 
criteria for the next higher rating of 30 percent under the 
revised version of Diagnostic Code 7806.  In addition, the 
evidence of record does not suggest that the disorder has required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or more 
during the past 12-month period.  At the April 2001 VA 
examination, the veteran reported using three medications for his 
skin disorder.  All three of the medications listed are topical 
medications.  Miconazole nitrate is an antifungal medication, and 
selenium sulfide shampoo is an antiseborrheic medication.  While 
hydrocortisone is a corticosteroid, the veteran has reported using 
a topical cream as needed.  Therefore, none of the medications 
reported by the veteran are indicative of the need for systemic 
therapy during the past 12-month period, which would warrant a 30 
percent rating under the revised version of Diagnostic Code 7806.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for the skin disorder are 
not met under either the old or the new rating criteria.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the 
Court held that the Board does not have jurisdiction to assign 
extra-schedular evaluations under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  However, there is no evidence that the veteran's 
skin disorder alone has caused such marked interference with 
employment or necessitated frequent periods of hospitalization for 
the periods at issue such as would render impractical the 
application of the regular schedular standards.  In the absence of 
such factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Increased Rating for a Left
Shoulder Disorder

Factual Background

Service medical records indicate that the veteran dislocated his 
shoulder in March 1953.

A March 1955 rating decision granted service connection for a left 
shoulder dislocation and assigned an initial noncompensable 
rating.  A rating decision of December 1958 increased the 
veteran's disability rating for his left shoulder disorder to 20 
percent.  An August 1998 rating decision continued the veteran's 
20 percent rating.  A November 2000 Board decision increased the 
veteran's rating for his left shoulder disorder to 30 percent.  
The veteran filed a claim with the RO for an increased rating for 
his left shoulder in December 2000.

An April 2001 VA fee basis examination report indicated that the 
veteran complained of pain, weakness, stiffness, recurrent 
subluxation, inflammation, swelling, instability, dislocation, 
locking, fatigue, and lack of endurance involving the left 
shoulder joint.  The veteran reported that the pain often radiated 
to the left elbow.  The examiner noted that the veteran was right 
handed.  On examination, no heat, redness, swelling, effusion, 
drainage or instability was noted in the left shoulder.  The 
examiner did note weakness and abnormal movement involving the 
left shoulder joint.  Active flexion was limited at 60 degrees, 
with pain at 60 degrees.  Active abduction was limited at 40 
degrees, with pain at 40 degrees.  Active internal rotation was 
limited at 30 degrees, with pain at 30 degrees.  Active internal 
rotation was limited at 20 degrees, with pain at 20 degrees.  The 
examiner noted that range of motion of the left shoulder joint was 
limited by pain, weakness, lack of endurance, and incoordination 
at extremes of range of motion, with pain having the major 
functional impact on the veteran.

A September 2001 letter from the veteran's private physician noted 
that the veteran complained of chronic pain in his left shoulder, 
which radiated down the arm.  The physician indicated that the 
veteran was not able to lift his arm higher than the horizontal, 
and extension was not more than 25 degrees.  The physician noted 
that the veteran had severe limitations in the arm, and minimal 
use at that time.  He also reported that a June 2001 x-ray was 
interpreted as showing advanced chronic degenerative changes, 
extreme narrowing of the shoulder joint with deformity of the 
humeral head, as well as soft tissue calcifications surrounding 
the shoulder joint.

Received in April 2004 were radiographic studies and medical 
reports conducted in 2003 that reported severe degenerative 
arthritis of the left shoulder and moderate degenerative arthritis 
of the cervical spine.

Criteria

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation between favorable and unfavorable warrants a 30 
percent rating for the minor arm.  Unfavorable ankylosis of the 
scapulohumeral articulation where abduction is limited to 25 
degrees from the side warrants a 40 percent rating for the minor 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2003).

Under Diagnostic Code 5201, a 30 percent rating is also warranted 
where motion of the minor arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  30 percent is the 
maximum disability rating available for disorder involving the 
minor arm under this diagnostic code.

Under Diagnostic Code 5202, a 20 percent evaluation is warranted 
for the minor arm for the following manifestations: (1) malunion 
of the humerus with moderate deformity; (2) malunion of the 
humerus with marked deformity; (3) recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level; and (4) recurrent dislocation 
of the scapulohumeral joint with frequent episodes and guarding of 
all arm movements. 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003). 
A 40 percent evaluation may be granted for fibrous union of the 
humerus, a 50 percent evaluation would be in order for nonunion of 
the humerus, and a 70 percent evaluation would be in order for 
loss of head of the humerus.  Id.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature of 
the particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on loss 
of range of motion.  If a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve limitation 
of motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of sections 4.40, 4.45, and 4.59.  VAOPGCPREC 
09-98 (August 14, 1998).

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, a 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.);  (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.);  (d) excess 
fatigability;  (e) incoordination, impaired ability to execute 
skilled movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should be 
noted carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Analysis

Initially, the Board notes that the veteran is currently rated 
under Diagnostic Code 5201.  In addition, he is currently in 
receipt of the maximum disability rating available to him under 
that diagnostic code.  Accordingly, a higher rating is only 
available to the veteran if he meets the criteria for such under a 
different diagnostic code.

A higher rating is not available to the veteran under Diagnostic 
Code 5200, as the evidence does not suggest that the veteran 
currently has ankylosis of the scapulohumeral joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5200.  A higher rating is available under 
Diagnostic Code 5202.  However, the evidence of record does not 
objectively indicate that the veteran has an impairment of the 
humerus that is productive of a fibrous union of the humerus.  38 
C.F.R. § 4.71a, Diagnostic Code 5202.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and pain 
on movement.  See DeLuca, 8 Vet. App. at 202.  However, the 
analysis in DeLuca does not assist the veteran, as he is receiving 
the maximum disability evaluation for limitation of motion of the 
arm.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the 
Court held that the Board does not have jurisdiction to assign 
extra-schedular evaluations under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  However, there is no evidence that the veteran's 
left shoulder disorder alone has caused such marked interference 
with employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular standards.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for tinea pedis and manum with 
onychomycosis, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for a recurrent dislocation of 
the left shoulder with arthritis, currently evaluated as 30 
percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



